Citation Nr: 0330585	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  01-01 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of basic eligibility for entitlement to VA 
compensation and/or pension benefits.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 letter to the appellant from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  In an unappealed decision, dated in March 1999, the RO 
found that the appellant did not have basic eligibility for 
VA compensation and/or pension benefits.  

2.  Evidence associated with the record since the RO's March 
1999 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
is not so significant that it must be considered in order to 
fairly decide the claim of basic eligibility for entitlement 
to VA compensation and/or pension benefits.  


CONCLUSIONS OF LAW

1.  The RO's March 1999 decision, which denied the 
appellant's claim of basic eligibility for VA compensation 
and/or pension benefits, is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (1998).  

2.  The criteria to reopen the claim of basic eligibility 
for VA compensation and/or pension benefits have not been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

During the pendency of this appeal, there was a significant 
change in the law.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)).  That law redefined the 
obligations of the VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A.  

In August 2001, the VA published final rules implementing 
the VCAA, including changes with respect to the definition 
of new and material evidence and the development of 
associated cases.  66 Fed. Reg. 45620 (August 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326(a)).  The changes with respect to new and material 
evidence, however, are only effective for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45620, 45630-32 
(August 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c)).  Inasmuch as the appellant's claim 
was filed before that date, the changes with respect to new 
and material evidence are not applicable in this case.

The Board has considered whether further development and 
notice under the other provisions of the VCAA is necessary 
in this case.  In this regard, the Board notes that the 
record does not appear to contain a specific VCAA notice 
letter to the appellant.  However, the VCAA recognizes 
certain circumstances where VA will refrain from or 
discontinue providing assistance.  Circumstances in which VA 
will refrain from or discontinue providing assistance in 
obtaining evidence include, but are not limited to the 
claimant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159 (d) (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory and regulatory 
requirements pertaining to VA's duty to notify and to assist 
do not apply to a claim if resolution of the claim is based 
on statutory interpretation, rather than consideration of 
the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  The Court has also held that VA has no 
duty to notify or to assist the appellant in developing 
evidence if no reasonable possibility exists that any 
assistance would aid the appellant in establishing 
eligibility for VA benefits due to the nature of the 
appellant's military service.  Mason v. Principi, 16 Vet. 
App. 129, 132 (2002).  In this regard, the Board does note 
that in letters dated in August 1998, September 1998, and in 
March 1999, the RO clearly explained to the appellant that 
he did not have certified valid military service and thus, 
no legal entitlement to VA benefits.  Based on the 
discussion regarding the VCAA as set forth above, the Board 
finds that any further action pursuant to the VCAA is 
unnecessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994), 6 Vet. App. at 430 (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefits flowing to the veteran are to be avoided). 

II.  Facts and Analysis

The appellant seeks entitlement to VA compensation and 
pension benefits based on claimed service with the United 
States Armed Forces during World War II.  

Generally, compensation is payable to a veteran of a period 
of war who is disabled by disease or injury contracted or 
aggravated in the line of duty, while serving in the active 
military, naval, or air service of the United States, 
provided that such veteran was discharged or released under 
conditions other than dishonorable from the period of 
service in which said injury or disease was incurred or 
aggravated.  38 U.S.C.A. § 1110 (West 2002).  
 
The VA shall pay to each veteran of a period of war, who 
meets the applicable service requirements and who is 
permanently and totally disabled from non-service-connected 
disability not the result of his own willful misconduct, 
pension at the rate prescribed by law.  38 U.S.C.A. 
§ 1521(a) (West 2002).  

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2003).  

The appellant meets the service requirements for pension if 
he served in the active military, naval, or air service for 
various periods, including ninety days or more during a 
period of war.  38 U.S.C.A. § 1521(j)(1); 38 C.F.R. 
§ 3.3(a)(3)(i) (2003). 

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by an appellant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
without verification from the service department.  VA may 
accept such a submission if the evidence consists of a 
document issued by the service department, the document 
contains the needed information, and VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the appellant do 
not meet these requirements, VA shall request verification 
of service from the service department.  38 C.F.R. § 3.203 
(2003). 

A review of the record discloses that this is not the 
appellant's first claim of entitlement to VA compensation 
and/or pension benefits.  In August 1998, the RO received 
the appellant's initial claim for such benefits (VA Form 21-
526).  He reported service from December 1942 to January 
1945.  

Evidence received in support of the appellant's initial 
claim for VA benefits consisted of a copy of a speech given 
by the Philippine President in February 1942; copies of 
orders/directives from the United States Armed Forces in the 
Far East (USAFFE), including those dated in December 1942; 
October and November 1944; and January 1945.  The orders and 
directives appointed several civilians, including the 
appellant, to a committee for the purpose of receiving funds 
for the "support and maintenance of the USAFFE boys of E 
Sector."  They also concerned the procurement of foodstuffs 
and livestock.

The RO initially denied the appellant's claim for VA 
benefits by letter dated in August 1998.  He was provided a 
copy of his appellate rights at that time.  The appellant 
then sent in additional evidence including Cebu Area Command 
letters and an Office of the Procurement Officer 
authorization dated in July 1944, and asked that the RO 
reconsider his claim.  By VA letter in December 1998, the RO 
confirmed its prior denial.  The veteran was informed at 
that time that if he had no further evidence, but believed 
that the decision was not correct, he could initiate an 
appeal to the Board by filing a notice of disagreement 
within one year of August 17, 1998.  In December 1998, 
pursuant to a request from the RO, the United Army Reserve 
Personnel Center reported that the appellant had had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerillas, in the service of the 
United States Armed Forces.  Consequently, in a March 1999 
letter, the RO notified the appellant that he did not have 
basic eligibility for entitlement to VA benefits.  The 
appellant did not submit a notice of disagreement with that 
decision, and it became final under the law and regulations 
then in effect.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.1103 (1998).  In September 2000, the appellant 
essentially requested that his claim of entitlement to 
service connection for VA compensation and/or pension 
benefits be reopened.  

Generally, a claim which has been denied by the RO may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.

The Board does not have jurisdiction to consider a 
previously adjudicated claim unless new and material 
evidence is presented.  Barnett v. Brown, 83 F.3d 1380, 1384 
(Fed. Cir. 1996).  In accordance with the Court's ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  Thus, when a claimant seeks to reopen a final 
decision based on new and material evidence, the Board must 
first determine whether the claimant has, in fact, presented 
new and material evidence under 38 C.F.R. § 3.156.  

New and material evidence is evidence not previously 
submitted to agency decision makers, which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim. 38 C.F.R. § 3.156(a).

If new and material evidence has been presented, the Board 
may then proceed to evaluate the merits of the claim but 
only after insuring that the duty to assist the claimant in 
the development of his claim has been fulfilled.  See, 
Elkins v. West, 12 Vet. App. 209 (1999).

Relevant evidence added to the record, since the RO's March 
1999 decision consists of a copy of a discharge certificate 
showing that the appellant was honorably discharged from the 
United States Army in January 1945.  While new in the sense 
that such document had not previously been before VA 
decision makers, it is essentially cumulative in nature.  
Although that document was reportedly issued by the service 
department, the claimed service and attendant discharge date 
were refuted by the RO's development efforts prior to its 
March 1999 letter.  Even when considered with evidence 
previously on file, it adds nothing to the record which had 
not previously been known.  As such, it is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim of basic eligibility for VA 
compensation and/or pension benefits.  Accordingly, it 
cannot be considered new and material for the purpose of 
reopening the claim.  Therefore, the appeal is denied.




ORDER

New and material evidence not having been received, basic 
eligibility for VA compensation and/or pension benefits is 
denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



